Exhibit 10.8

Individual Guaranty Contract of Maximum Amount

No. Shen Shangyin (Shuibei) Shouxin Gebao Zi (2006) A110020600006

 

Creditor: Shuibei Branch, Shenzhen Commercial Bank Address: 2028, Wenjin Bei Rd,
Shenzhen Guarantor: Li Xiangqian I.D number: 620105196808081078 Address:
Dormitory Building, BAK Company, Kuichong Town, Longgang, Shenzhen Post Code:
518119                      Telephone: 0755-89770003

The Creditor and the Guarantor have reached the following agreement in
accordance with the Guarantee Law of People’s Republic of China and other
relevant laws and regulations:

Article I. Guaranty

 

1.7 Shenzhen BAK Battery Co., Ltd. (hereinafter referred to as “Obligor”) and
the Creditor have entered into the Comprehensive Credit Facilities Agreement
(reference no.: Shen Shangyin (Shuibei) Shouxin Zi (2006) A11002060006,
hereinafter referred to as “Master Agreement”). As requested by the Obligor, the
Guarantor undertakes to provide guaranty for the indebtedness of the Obligor
under the Master Agreement based upon all personal assets, interests and rights,
current and future income etc. which are independently owned or jointly owned by
the Guarantor. The guaranty shall cover all of the loan principal, interest,
penalty interest, breach of contract compensation, damages, undertaking fee,
advances paid by the Creditor and all the expenses such as litigation cost,
lawyer’s fee, notification cost and public notice cost etc. which is incurred to
the Creditor in realizing its creditor’s right. The maximum loan principal shall
be RMB 50 million.



--------------------------------------------------------------------------------

1.8 The guaranty under this Contract shall be guaranty with joint and several
liability.

 

1.9 The guaranty period is from the effective date of this Contract to two years
after the expiry of the term of the Master Agreement and relevant agreement
entered into under the Master Agreement.

 

1.10 The guaranty under this Contract is independent. In case that any third
party provide guaranty to the Creditor, the Guarantor shall continue to assume
the full obligation of guaranty for all indebtedness as stated in clause 1.1 of
this Contract.

 

1.11 This Contract is irrevocable. This Contract shall remain valid in case of
invalidity of the Master Agreement or relevant agreements entered into under the
Master Agreement. This Contract shall not be influenced by any documentation or
agreement entered into by the Obligor and any party, and shall not be influenced
by the misuse of the credit facilities, insolvency, bankruptcy, loss of legal
person status, amendment of articles of association, cease of business
operation, acquisition, division and merger etc. of the Obligor, nor any change
of the profession, position or financial capacity of the Guarantor.

Article II. Undertakings and Representations of the Guarantor

 

2.1 The Guarantor has read the Master Agreement carefully and accepts all
clauses of the Master Agreement. The relevant agreements entered into by the
Creditor and the Obligor under the Master Agreement do not need the confirmation
of the Guarantor.

 

2.6 The Creditor is entitled to examine the Guarantor’s financial capacity
during the term of this Contract and the Guarantor shall give necessary
assistance.



--------------------------------------------------------------------------------

2.7 The Guarantor undertakes that the Guarantor shall continue to assume the
obligation of guaranty in case of the amendment of the Master Agreement by the
Creditor and the Obligor and such amendment does not need the consent of the
Guarantor. Without prejudice to the above, the Guarantor shall assume the
obligation of guaranty for the indebtedness under the Master Agreement before
the amendment if such amendment increases the indebtedness of the Obligor and
such amendment has not been approved by the Guarantor in writing.

Article III. Performance of Guaranty

 

3.3 In case of default by the Obligor upon the expiry of the term under the
Master Agreement (or expiry date as declared by the Creditor), the Guarantor
shall unconditionally pay the relevant amount to the Creditor after the Creditor
has notified the Guarantor in writing to do so. Any statement signed by the
authorized representative of the Creditor which can prove the default of the
Obligor (unless otherwise proved to be obviously wrong) shall be deemed as the
notification of the Creditor demanding the Guarantor to pay the relevant amount.

 

3.4 The Guarantor irrevocably authorizes the Creditor to transfer directly any
defaulting amount of money from the bank account of the Guarantor to the account
of Creditor. The Creditor shall notify the Guarantor in writing of such transfer
and is entitled to demand the Guarantor to pay for the unsettled indebtedness.

Article IV. Other Issues Agreed by Both Parties

N/A

Article V Miscellaneous

 

5.4 This Contract is the subsidiary agreement and an integral part to the Master
Agreement (reference no.: Shen Shangyin (Shuibei) Shouxin Zi
(2006) A11002060006).



--------------------------------------------------------------------------------

5.5 Any dispute arising from this Contract shall be submitted to the People’s
Court of the place of the Creditor and the laws of People’s Republic of China
shall be the governing law.

 

5.6 This Contract shall come into effect once it is signed by the Guarantor and
the legal representative/authorized representative of the Creditor and stamped
with the company chop of the Guarantor.

 

5.7 This Contract has four originals, the Creditor shall retain two originals,
the Obligor shall retain one original and the Guarantor shall retain one
original.

 

Guarantor (Signature): /s/                                         

Date: 21 April 2006

Venue: Shenzhen

Creditor (Company Chop): [Company chop of Shubei Branch, Shenzhen Commercial
Bank]

Legal Representative/Authorized Representative:
/s/                                         

Date: 21 April 2006

Venue: Shenzhen